Citation Nr: 0411151	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 12, 2000 for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from August 1972 to April 1973.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of the 
veteran's claim has been obtained by the RO.

2.  The veteran filed his claim to reopen a claim for entitlement 
to service connection for schizophrenia on July 12, 2000.

3.  The veteran filed his claim for TDIU on March 28, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 12, 2000 for 
a grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

The April 2003 Statement of the Case (SOC), advised the veteran of 
the laws and regulations pertaining to his claim.  This document 
informed the veteran of the evidence of record and explained the 
reasons and bases for denial.  The veteran was specifically 
informed that his claim for an effective date earlier than July 
12, 2000 for entitlement to TDIU was being denied because that was 
the effective date of the grant of service connection for 
schizophrenia and the assignment of a 70 percent rating, and that 
prior to that date, the veteran did not have a service-connected 
disability that was the cause of his unemployment.  The SOC made 
it clear to the veteran that in order to prevail on his claim, he 
would have needed to present evidence that the July 12, 2000 date 
was incorrect for the award of service connection for 
schizophrenia and that some earlier date was warranted for that 
and for the TDIU grant.  

The RO sent a letter dated in April 2002 that told the veteran 
about the VCAA and informed him what evidence the RO would obtain 
and what he needed to do.  This letter was specifically in 
reference to the claim for TDIU rather than for the issue of an 
earlier effective date.  The veteran has not been sent a specific 
VCAA letter relating to his earlier effective date claim, but he 
has been informed of what would be necessary to prevail on such a 
claim, and in any event there is no requirement that the RO send a 
separate VCAA letter on the increased rating issue when it arises 
in the midst of another appeal.  See VAOPGCPREC 8-2003.  The RO 
obtained service medical records, VA treatment records, private 
treatment notes, and provided a VA examination in February 2002.  
The veteran has not indicated that there is any other evidence 
available, and more than one year has passed since he was notified 
of what he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA does 
not require a remand where the appellant was fully notified and 
aware of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
The veteran has specifically stated that there is no additional 
evidence available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility that 
any further assistance would aid the appellant in substantiating 
his claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial VCAA notice 
with respect to TDIU was provided in April 2002, which was prior 
to the September 2002 rating decision awarding TDIU and prior to 
the December 2002 rating decision denying an earlier effective 
date.  Therefore, VA has complied with the requirements of 
Pelegrini with respect to the timing of the initial VCAA notice.

II.  Effective Date.

With regard to claims for increase or a total disability rating 
based on individual unemployability, VA law and regulations 
provide that the effective date "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of receipt 
of application therefore," unless specifically provided otherwise. 
38 U.S.C.A. § 5110(a) (West 2002).  Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2003), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date entitlement 
arose, whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if a 
claim is received within 1 year from such date otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and "application" 
interchangeably and they are defined broadly to include "a formal 
or informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2003); Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal claim.  
Such claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155 (2003).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1) (2003).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application to: 
(1) evidence that an increase in disability had occurred; AND (2) 
to the receipt of an application within 1 year after that increase 
in disability.  The application referred to must be an application 
on the basis of which the increased rating was awarded, because 
there would be no reason to adjudicate the question of the 
effective date prior to the award of a rating increase, just as 
there would be no reason to assign a disability rating on a 
disability-compensation claim until service connection had been 
awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded 
an effective date up to 1 year prior to the filing of an 
application for an increase, if an increase to the next disability 
level is ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, not 
just evidence not previously considered.  The Court noted that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year after 
the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt of the 
claim" provides the applicable effective date when a factually-
ascertainable increase occurred more than 1 year prior to receipt 
of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the legislative 
history of 38 U.S.C.A. § 5110(b)(2) and noted that this provision 
was added in order to permit retroactive payment of increased 
compensation from the date of the increase in disability up to 1 
year, when that date is ascertainable, and was intended by 
Congress to provide additional disability compensation up to 1 
year retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date on 
which the increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted that 
this section was added to permit payment of increased disability 
compensation retroactively to the date the evidence established 
the increase in the degree of disability had occurred, and that it 
was intended to be applied in those instances where the date of 
increased disablement could be factually ascertained with a degree 
of certainty, and was not intended to cover situations where there 
was no evidence of entitlement to an increased evaluation prior to 
the date of the claim.  The GC concluded that, where a veteran 
submitted a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability compensation 
was the date as of which it was ascertainable, based on all the 
evidence of record, that the increase occurred.  See VAOPGCPREC 
12-98 (September 23, 1998).

The veteran filed a claim for entitlement to service connection 
for schizophrenia more than 20 years ago but it was denied by the 
Board in a decision dated in July 1982.  That decision is final.  
On July 12, 2000 the veteran filed a claim to reopen his claim of 
entitlement to service connection for schizophrenia.  

In this case, the evidence establishes that the veteran filed a 
formal application for TDIU in Mach 2002, by means of completing a 
form.  However, it appears from the record that the RO determined 
that the veteran's claim seeking service connection for 
schizophrenia, dated July 12, 2000, should constitute an informal 
claim for TDIU.  Based on a claim date of July 12, 2000, when the 
RO granted service connection for schizophrenia, an effective date 
for the 70 percent rating for schizophrenia was determined to be 
July 12, 2000.  Prior to that date, the veteran had no service-
connected disabilities.  Based on the July 12, 2000 claim date, 
the RO granted TDIU with an effective date of July 12, 2000 which 
was more than 1 year prior to the date of the formal TDIU claim in 
March 2002.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.400, 4.16 (2003).

There is no basis on which to grant an effective date earlier than 
July 12, 2000.  In fact, it appears that the July 12, 2000 date is 
based on a liberal interpretation of VA laws and regulations 
consistent with the principle of the uniquely pro-claimant 
emphasis of VA regulations.  Prior to July 12, 2000 the veteran 
was not rated for any service-connected disabilities.  The first 
time service-connected was granted was effective July 12, 2000.  
There is no basis under the law or regulations to allow for a 
grant of TDIU with an effective date earlier than the date 
service-connection was granted.  There is no documentation in the 
record prior to July 12, 2000 that could possibly be construed as 
a claim for TDIU, and since there was no service-connection in 
place prior to that date, any earlier claim would have been 
ineffective anyway.  In this regard, it appears that the veteran 
is arguing that the effective date of service connection should be 
earlier than July 12, 2000.  It is pointed out, however, that 38 
C.F.R. § 3.400(q)(ii),(r) specifically provide that the effective 
date of compensation awards based on new and material evidence and 
reopened claims (as is the situation in the instant case) will be 
the date of receipt of new claim or date entitlement arose, 
whichever is later.  Thus no basis exists under the current record 
for an award earlier that July 12, 2000 which is the date of 
receipt of the current claim.  It is recognized that if it can be 
established that the July 1982 decision by the Board was clearly 
and unmistakable erroneous, then the potential would exist for an 
earlier effective date under38 C.F.R. § 3.400(k).  The Board notes 
that the veteran has suggested that the July 1982 Board decision 
denying service connection for a psychiatric disability might be 
in error.  To date, no claim of clear and unmistakable error has 
been filed with respect to the July 1982 Board decision.  The 
veteran is advised that if he wants to pursue this approach to an 
earlier effective date, he must submit a motion to the Board which 
complies with 38 C.F.R. §§ 20.1403, 20.1404 and he is referred to 
those regulatory provisions for guidance.  However, on the basis 
of the record and issues currently before the Board, the law and 
regulations are dispositive of the veteran's claim.  Sabonis, 6 
Vet. App. 426.  Therefore, the Board finds that the criteria for 
assignment of an effective date earlier than July 12, 2000 for the 
award of TDIU, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2003).


ORDER

Entitlement to an effective date earlier than July 12, 2000 for 
the award of total disability based on individual unemployability, 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



